PER CURIAM.
This is a divorce case.
In November 1989, the wife filed a complaint for divorce in which she requested custody of the parties’ minor child and child support.
After an ore tenus proceeding, the trial court divorced the parties and granted custody of their minor daughter to the wife and awarded the husband visitation.
After multiple post-trial motions, the husband ultimately appealed to this court. We have carefully reviewed the briefs, and the only issue we are being asked to review is whether the facts of the case support the trial court’s decision.
It is well settled case law that when evidence is presented to the trial court ore tenus in a divorce case, its judgment is presumed correct and will not be reversed absent a determination that it is plainly and palpably wrong or unjust. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986). Likewise, a custody determination is committed to the sound discretion of the trial court, and this court will not reverse absent a showing of an abuse of that discretion. Lucero. It will serve no useful purpose to detail the facts of this case. Ample evidence is contained in the record to support the award of custody to the wife, and a recitation of that evidence would add little to the established case law on the matter. Simply put, no abuse of discretion is reflected in the record, and this court is not permitted to substitute its judgment for that of the trial court. Brannon v. Brannon, 477 So.2d 445 (Ala.Civ.App.1985). Further, although the husband’s brief does contain some citations to authority, we cannot determine how they indicate reversible error on the part of the trial court in this action.
Accordingly, the judgment of the trial court is due to be affirmed.
The wife’s request for attorney’s fees on appeal is denied.
AFFIRMED.
All the Judges concur.